This is a case of original jurisdiction. The prayer of the alternative writ of mandamus served on the respondents W.W. Arnold and Amos Alexander, Jr., and Archie Morrison, as members of the Board of Public Instruction of Wakulla County, Florida, is that the relators, Lena Roddenberry, Blanche Roddenberry, G.B. Hopkins, and Elvyn Thompson be reinstated to the positions as teachers in the Sopchoppy High School to which they had been nominated by the trustees of Special Tax School District No. of Wakulla County, Florida, and to which they were elected by the board of public instruction of said county on the 5th day of June, 1939, or show cause for not so doing.
Two of the respondents, R.W. Arnold and Amos Alexander, Jr., as members of the board of public instruction filed an answer or return to the alternative writ of mandamus *Page 86 
and a motion to quash the same. The relators filed a motion for a peremptory writ of mandamus notwithstanding the answer or return of the respondents.
We have examined the motion and the answer or return of the respondents and hold that the motion to quash the alternative writ of mandamus is without merit and the same is hereby denied. The merits of the answer and returns directed to the alternative writ likewise have been fully examined and we hold that the same are not a defense to the issuance of a peremptory writ of mandamus in this cause.
The peremptory writ of mandamus is hereby issued on the authority of The State of Florida ex rel. R. D. Altman v. W. A. Arnold, et al., as members of the Board of Public Instruction of Wakulla County, Florida, a companion case this day decided.
It is so ordered.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur.